                   Case: 3:21-cr-00049-jdp Document #: 1 Filed: 05/12/21 Page 1 of 1
JS 45 (1/96) Electronic Version
                                                         Criminal Case Cover Sheet - U.S. District Court

  Place of Offense:                                 Related Case Information:
                                                                                     21         CR                        JUP
               City: Cottage Grove                      Superseding      Docket Number
                                                                    ----               --------
   County /Parrish: Dane County                      Same Defendant             New Defendant
                                                             Magistrate Judge Case Number - - - - - ~ - - - ~
                                                              Search Warrant Case Number
                                                                       R 20 / R40 from District of
                                                                                                     -----'--~-~'----,--

Defendant information:
                              Matter to be Sealed           Yes                      ✓ No
    Def. Name: Brett Blomme
  Alias Name:
       City/State: Cottage Grove, WI
 Year of Birth: 1981                                 Last 4 digits of SSN
                ---------                                                     ----------
          Sex: Male                                  Race: White


U.S. Attorney Information:
              CHADWICK M. ELGERSMA               Bar#:
 Interpreter:     No        Yes    List language and/ or dialect: _ _ _ _ _ _ _ _ _ _ _ __
                  ---


Location Status:
Arrest Date:
              Already in Federal Custody as of:                              in
              Already in State Custody
              On Pretrial Release


U.S.C. Citations:
Total# of Counts:            2                          Petty                     Misdemeanor                ✓    Felony
                                                                                  Class A
                                                                                  Class B
                                                                                  Class C

                Index Key/Code                          Description of Offense Charged                           Counts(s)
Set 1    18 USC 2252(a)(2)                   Distribution of Child Pornography                                     1, 2
Set 2
Set3
Set4
Sets
Set 6



Date:                                           Signature       / s/              CHADWICK M. ELGERSMA
